DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.  Claims 1-3,8,11,18,20,22-24,28,33,36-39,44,48,54,59 and 61-64 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 62, the phrase “wherein said separating is a reducing of adherence between said chewing gum sheet and said at least one cutting device” is unclear. As currently claimed, it appears the workpiece has not been fully separated as required by claim 36. As such, it is unclear how the workpiece can only be partially separated, to then further reduce the adherence as currently claimed.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 11, 18, 24, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Bunkers (U.S. Patent Pub. No. 2002/0192330) in view of Kottmann (U.S. Patent No. 2,319,140).
Regarding claim 1, Shulski teaches a method for cutting chewing gum, the method comprising; forming a chewing gum sheet, providing a chewing gum sheet to at least one cutting device (62) having at least one cutting surface (76), without applying powder to the chewing gum sheet (Paragraphs 0041-0042; Examiner notes the work piece is not “powdered” in any step and has therefore been treated as such); and cutting said chewing gum sheet to form a plurality of pellets via said at least one cutting device (Figures 4A and 4B).
Regarding claim 1, Shulski does not teach spraying oil to said at least one of said at least one cutting device and said chewing gum sheet.
Bunkers teaches it is old and well known in the art of cutting chewing gum to incorporate an oil spray or mist to the cutting device (Paragraph 0081; Examiner notes as the cutting device is oiled, and then cuts a workpiece, the cutting device must transfer some oil from the cutting surface to the workpiece).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shulski to incorporate the teachings of Bunkers to provide an oil spray to the cutting device. Doing so, minimizes and helps to prevent sticking of the gum products during cutting (Bunkers Paragraph 0081).

Regarding claim 1, Shulski in view of Bunkers does not provide removing excess oil from at least one of said at least one cutting device, chewing gum sheet, and a conveyor supporting said chewing gum sheet via an oil scraper.
Kottmann teaches it is known in the art of cutting to incorporate a cutting device () and a scraper (8) for removing excess oil () (Figures 1 and 2; Page 1, Col. 2, Lines 35-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shulski to incorporate the teachings of Kottmann to provide the cutting device with a scraper to remove excess oil. Doing so prevents accumulation of debris on the cutting device during use (Page 2, Col. 2, Lines 42-53).

Regarding claim 2, Shulski teaches wherein said at least one cutting device is at least one upper cutting device (62, 76) disposed at a relatively upper surface of said gum sheet and at least one lower cutting device (64, 78) disposed at a relatively second surface of said gum sheet (Shulski Figure 5; Paragraphs 0062 and 0065).
The modified method of Shulski does not teach said oil being applied to both of said upper cutting device and said lower cutting device.
Bunkers teaches it is old and well known in the art of cutting chewing gum to incorporate an oil spray or mist to the faces, surfaces or punch heads of the cutting device (Paragraph 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shulski to incorporate the teachings of Bunkers to provide an oil spray to both the upper and lower cutting devices. Doing so, minimizes and helps to prevent sticking of the gum products during cutting (Bunkers Paragraph 0081).

Regarding claim 3, The modified method of Shulski teaches wherein said at least one cutting device is at least one roller (62) including a plurality of ring knives (76) configured for said cutting of said gum sheet in a direction parallel to a direction of gum flow towards said at least one cutting device (Shulski Figures 2D, 2E, 5 and  Paragraphs 0044 and 0065).
Regarding claim 11, the modified method of Shulski teaches wherein said chewing gum sheet is a continuous chewing gum sheet (Shulski Paragraph 0041).
Regarding claim 18, the modified method of Shulski teaches wherein said applying of said oil to said at least one cutting device is an indirect application of said oil (Examiner notes the indirect application of oil is applied via the work piece. As the workspace is applied with oil first, the cutting member is then inherently applied with oil as the cut is performed on the oiled work piece; Shulski Paragraphs 0042 and 0044-0045).
Regarding claim 24, the modified method of Shulski teaches all of the elements of the current invention except wherein said applying of said oil to said at least one cutting device is achieved via an oil sprayer.
Bunkers teaches it is old and well known in the art of cutting chewing gum to incorporate an oil spray or mist to the cutting device (Paragraph 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the method of Shulski to incorporate the teachings of Bunkers to provide an oil spray to the cutting device. Doing so, minimizes and helps to prevent sticking of the gum products during cutting (Bunkers Paragraph 0081).

Regarding claim 28, Shulski teaches wherein an oil applied to said chewing gum sheet is 0.1% to 15% of a weight of said chewing gum sheet (Paragraph 0101).
Regarding claim 33, Shulski teaches wherein said cutting of said chewing gum sheet is a cut through a complete height of said chewing gum sheet along at least one edge of chewing gum sheet (Paragraph 0059; Figures 4A-4B. Examiner notes as the width (W) of the flashing/work piece is zero, the product forming rollers have performed a cut through the entire work piece).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Bunkers (U.S. Patent Pub. No. 2002/0192330) in view of Kottmann (U.S. Patent No. 2,319,140) as applied to claim 1 above, and further in view of Mikkelsen (U.S. Patent Pub. No. 2006/0257523
Regarding claim 8, the modified method of Shulski teaches all of the elements of the current invention except; wherein said at least one cutting device is an at least one reciprocating cutting device including a reciprocating knife and a cutting surface, wherein said reciprocating device is configured for said cutting of said gum sheet in a direction perpendicular to a direction of gum flow towards said at least one cutting device.
Mikkelsen teaches it is old and well known in the art of cutting chewing gum to incorporate a cutting means, such as rotating knives or reciprocating knives (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided the modified method of Shulski with the cutting device specifics (rotating or reciprocating knives), as taught by Mikkelsen, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Bunkers (U.S. Patent Pub. No. 2002/0192330) in view of Kottmann (U.S. Patent No. 2,319,140) as applied to claim 1 above, and further in view of Jani (U.S. Patent No. 8,683,899).
Regarding claim 20, the modified method of Shulski teaches further comprising applying oil to said chewing gum sheet (Bunkers Paragraph 0081).
The modified method of Shulski does not provide wherein said applying of said oil to said chewing gum sheet is achieved via at least one oil roller.
Jani teaches it is old and well known in the art of cutting chewing gum to incorporate a food grade oil on the rollers and material engaging surfaces (Col. 7, Lines 48-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the method of Shulski to incorporate the teachings of Jani to provide an application of oil via a roller. In doing so, the oil temporarily reduces or eliminates the stickiness of the gum material and allows it to be sized (Col. 7, Lines 48-59).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Bunkers (U.S. Patent Pub. No. 2002/0192330) in view of Kottmann (U.S. Patent No. 2,319,140) as applied to claim 1 above, and further in view of in view of Kesten (U.S. Patent No. 3,698,271).
Regarding claim 22 the modified method of Shulski does not teach removing excess chewing gum from said at least one cutting device via application of compressed air.
Kesten teaches it is old and well known in the art of rotary cutters to incorporate a rotating element (10) including a cutting element (14) with an aperture (16) provided for cooperation with an air flow for optimum ejection effectiveness, consistent with the die configuration (Figure 1; Col. 4, Lines 10-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the method of Shulski to incorporate the teachings of Kesten to provide a device for removing excess scrap from the cutting device via compressed air. In doing so, the effectiveness of pressure applied for the ejection of scrap particles is relatively high, and in which operation is substantially improved, as compared with prior art air eject devices.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Bunkers (U.S. Patent Pub. No. 2002/0192330) in view of Kottmann (U.S. Patent No. 2,319,140) as applied to claim 1 above, and further in view of Jani (U.S. Patent Pub. No. 2014/0287091).
Regarding claim 23, the modified method of Shulski teaches all of the elements of the current invention except; cooling the chewing gum at least one of before said cutting and after said cutting.
Jani ‘091 teaches it is old and well known in the art of cutting chewing gum to incorporate cooling a gum product before and after a cutting process (Figure 2; Paragraphs 0039-0040)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shulski to incorporate the teachings of Jani to provide cooling of the product before and after cutting. In doing so, it allows for the product to be at the correct temperature and state (not sticky) for further processing (Paragraph 0022). 

Claims 36-39, 47, 59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Greenleaf (U.S. Patent Pub. No. 2009/0044671).
Regarding claim 36, Shulski teaches a method for cutting chewing gum, the method comprising, providing a chewing gum sheet (Paragraph 0041) in a first direction of gum flow (Figure 2G and 6 and 12A; Paragraph 0079) to at least one cutting device (60, 62, 64, 76, 78) (Figure 5); and scoring said chewing gum sheet to a depth less than the entire height of said chewing gum sheet via said at least one cutting device, forming said chewing gum sheet into a chewing gum web of connected pellet shaped gum via said scoring (Figures 4A, 4B and 5; Paragraphs 0056, 0058-0059, Paragraph 0062; Examiner notes the product 50 has a height W that remains after scoring via the processing roller, thereby reading on the limitation of scoring to a depth less than the entire height).
Shulski does not teach providing at least one air delivery unit separate from said at least one cutting device or separating chewing gum web from said at least one cutting device via a directing of compressed air from said at least one air delivery device onto said at least one cutting device.
Greenleaf teaches it is known in the art of working cutting to incorporate at least one air delivery unit separate from at least one cutting device (Figure 3) and separating the workpiece from said at least one cutting device via a directing of compressed air (“B”) from said at least one air delivery device onto said at least one cutting device (Figure 3 and Paragraphs 0032-0033.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shulski to incorporate the teachings of Greenleaf to provide a separate air delivery unit providing compressed air onto a cutting element. In doing so, it allows for the workpiece to be ejected from the cutting device (Paragraph 0032).

Regarding claim 37, Shulski teaches wherein said at least one cutting device has non-stick properties (Paragraphs 0009, lines 1-2).
Regarding claim 38, Shulski teaches wherein said at least one cutting device is an upper cutting device (62,76) disposed at a relatively upper surface of said gum sheet and a lower cutting device (64,78) disposed at a relatively second surface of said gum sheet (Figure 5, Paragraph 0044 and 0065).

Regarding claim 39, Shulski teaches wherein said at least one cutting device is at least one roller (62) including a plurality of ring knives (76) configured for said cutting of said gum sheet in a direction parallel to said direction of gum flow towards and at least one roller including a plurality of lateral knives configured for said cutting of said gum sheet in a direction perpendicular to said direction of gum flow (Figures 2D, 2E, 5 and Paragraphs 0059, 0065).
Regarding claim 47, Shulski teaches wherein said chewing gum sheet is a continuous chewing gum sheet (Paragraph 0041).

Regarding claim 59, Shulski teaches, wherein said cutting of said chewing gum sheet is a cut through a complete height of said chewing gum sheet along at least one edge of chewing gum sheet, and (Paragraphs 0058-0059; Figures 4A-4B. Examiner notes as the width (W) of the flashing/work piece is zero, the product forming rollers have performed a cut through the entire work piece).

Regarding claim 61 Shulski does not teach wherein said separating further includes removing of residual chewing gum from said at least one cutting device.
Greenleaf teaches it is known in the art of working cutting to incorporate at least one air delivery unit separate from at least one cutting device (Figure 3) and separating the workpiece from said at least one cutting device via a directing of compressed air (“B”) from said at least one air delivery device onto said at least one cutting device (Figure 3 and Paragraphs 0032-0033). See claim 36 above for motivation to combine.

Regarding claim 62 Shulski does not teach wherein said separating is a reducing of adherence between said chewing gum sheet and said at least one cutting device while said chewing gum sheet moves across said at least one cutting device.
Greenleaf teaches it is known in the art of working cutting to incorporate at least one air delivery unit separate from at least one cutting device (Figure 3) and separating the workpiece from said at least one cutting device via a directing of compressed air (“B”) from said at least one air delivery device onto said at least one cutting device wherein said separating is a reducing of adherence between said chewing gum sheet and said at least one cutting device (Figure 3 and Paragraphs 0033).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shulski to incorporate the teachings of Greenleaf to provide a separate air delivery unit providing compressed air onto a cutting element. In doing so, it allows for the workpiece to be ejected from the cutting device (Paragraph 0032).
Therefore, the modified device of Shulski in view of Greenfield provides wherein said separating is a reducing of adherence between said chewing gum sheet (Greenlief Paragraph 0032) and said at least one cutting device while said chewing gum sheet moves across said at least one cutting device (Shuslki Figures 4A-4B).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Greenleaf (U.S. Patent Pub. No. 2009/0044671) as applied to claim 36 above, and further in view of Mikkelsen (U.S. Patent Pub. No. 2006/0257523).
Regarding claim 44, the modified device of Shulski teaches all of the elements of the current invention except wherein said at least one cutting device further comprises  at least one reciprocating cutting device including a reciprocating knife and a cutting surface, wherein said reciprocating device is configured for said cutting of said gum sheet in a direction perpendicular to a direction of gum flow towards said at least one cutting device.
Mikkelsen teaches it is old and well known in the art of cutting chewing gum to incorporate a cutting means, such as rotating knives or reciprocating knives (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided the modified device of Shulski with the cutting device specifics (rotating or reciprocating knives), as taught by Mikkelsen, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Greenleaf (U.S. Patent Pub. No. 2009/0044671) as applied to claim 36 above, and further in view of Jani (U.S. Patent Pub. No. 2014/0287091).
Regarding claim 54, the modified device of Shulski teaches all of the elements of the current invention except cooling the chewing gum at least one of before and after cutting.
Jani ‘091 teaches it is old and well known in the art of cutting chewing gum to incorporate cooling a gum product before and after a cutting process (Figure 2; Paragraphs 0039-0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shulski to incorporate the teachings of Jani ‘091 to provide cooling of the product before and after cutting. In doing so, it allows for the product to be at the correct temperature and state (not sticky) for further processing (Paragraph 0022). 

Response to Arguments
Applicant’s arguments filed 06/04/2021 with respect to claim(s) 1-3,8,11,18,20,22-24,28,33,36-39,44,48,54,59 and 61-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/ 05/20/2022Examiner, Art Unit 3724